Citation Nr: 1436010	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  13-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than October 13, 2011 for the grant of service connection for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.  

3.  Entitlement to an earlier effective date for the evaluation assigned for service-connected Parkinson's disease with tremor and bradykinesia right upper extremity.

4.  Entitlement to an earlier effective date for service connection of tremor and bradykinesia left upper extremity.

5.  Entitlement to an earlier effective date for service connection of bradykinesia right lower extremity with balance impairment.

6.  Entitlement to an earlier effective date for service connection of bradykinesia left lower extremity with balance impairment.

7.  Entitlement to an earlier effective date for service connection of loss of sense of smell.

8.  Entitlement to an earlier effective date for service connection of loss of automatic movements (blinking, fixed gaze, parkinson's facies), fifth (trigeminal) cranial nerve.

9.  Entitlement to an earlier effective date for service connection of speech changes (monotone, slurring, soft or rapid speech), twelfth (hypoglossal) cranial nerve).

10.  Entitlement to an earlier effective date for service connection of stooped posture (eleventh (spinal accessory, external branch) cranial nerve).


REPRESENTATION

Appellant represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.

This matter comes before the Board on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  



FINDING OF FACT

An August 2014 Social Security Administration (SSA) inquiry reflects that the appellant died in May 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


